--------------------------------------------------------------------------------

Exhibit 10.4



CHANGE IN CONTROL EMPLOYMENT AGREEMENT


THIS CHANGE IN CONTROL EMPLOYMENT AGREEMENT (this “Agreement”) is made and
entered into, as of February 1, 2019, by and between Dime Community Bancshares,
Inc., a Delaware corporation (the “Company”) and Mr. James Rizzo (“Executive”).


WHEREAS, the Board of Directors of the Company (the “Board”) and has determined
that it is in the best interests of the Company and its stockholders to assure
that the Company will have the continued dedication of Executive,
notwithstanding the possibility, threat or occurrence of a Change in Control (as
defined below); and


WHEREAS, the Board believes it is imperative to diminish the inevitable
distraction of Executive by virtue of the personal uncertainties and risks
created by a pending or threatened Change in Control and to encourage
Executive’s full attention and dedication to the Company currently and in the
event of any threatened or pending Change in Control, and to provide Executive
with compensation and benefits arrangements upon a Change in Control that ensure
that the compensation and benefits expectations of Executive will be satisfied
and that are competitive with those of other corporations.


NOW, THEREFORE, in order to accomplish the foregoing objectives and in
consideration of the mutual promises contained herein and other good and
valuable consideration, the receipt and sufficiency of which are acknowledged,
the parties agree as follows.


1.           Certain Definitions.


(a)          “Affiliate” shall mean an entity controlled by, controlling or
under common control with another entity.


(b)          “Change in Control” shall mean:


(i)          The occurrence of any event (other than an event satisfying the
conditions of Section 1(b)(iii)(A)(I) and (II)) upon which any “person” (as such
term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934,
as amended, or any successor thereto (the “Exchange Act”)) becomes the
“beneficial owner” (as defined in Rule 13d-3 promulgated under the Exchange
Act), directly or indirectly, of securities issued by the Company representing
25% or more of the combined voting power of all of the Company's then
outstanding securities, other than an acquisition by (A) a trustee or other
fiduciary holding securities under an employee benefit plan maintained for the
benefit of employees of the Company; (B) a corporation owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company; or (C) any group
constituting a person in which employees of the Company are substantial members;



--------------------------------------------------------------------------------

(ii)         the occurrence of any event upon which the individuals who, on the
date of this Agreement, are members of the Board, together with individuals
whose election by the Board or nomination for election by the Company’s
stockholders was approved by the affirmative vote of at least two-thirds of  the
members of the Board then in office who were either members of the Board on the
date of this Agreement or whose nomination or election was previously so
approved, cease for any reason to constitute a majority of the members of the
Board, but excluding, for this purpose, any such individual whose initial
assumption of office is in connection with an actual or threatened election
contest relating to the election of directors of the Company;


(iii)        (A) the consummation of a merger or consolidation of the Company
with any other corporation, other than a merger or consolidation following which
both of the following conditions are satisfied:


  (I)          either (x) the members of the Board immediately prior to such
merger or consolidation constitute at least a majority of the members of the
governing body of the institution resulting from such merger or consolidation;
or (y) the stockholders of the Company own securities of the institution
resulting from such merger or consolidation representing 80% or more of the
combined voting power of all such securities of the resulting institution then
outstanding in substantially the same proportions as their ownership of voting
securities of the Company immediately before such merger or consolidation; and


  (II)         if the entity which results from such merger or consolidation is
not the Company, such entity expressly agrees in writing to assume and perform
the Company's obligations under the Plan; or


(B)           The approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company; or


(C)           Any event that would be described in section 1(b)(i), (ii) or
(iii) if “The Dime Savings Bank of Williamsburgh, a New York state chartered
savings bank (and any successor thereto)” or “Dime Community Bank (and any
successor thereto)” were substituted for the “Company” therein.


(c)          “Change in Control Period” shall mean the period commencing on the
date hereof and ending on the third anniversary of the date hereof; provided,
however, that commencing on the date one year after the date hereof, and on each
annual anniversary of such date (such date and each annual anniversary thereof
shall be hereinafter referred to as the “Renewal Date”), unless previously
terminated, the Change in Control Period shall be automatically extended so as
to terminate three years from such Renewal Date, unless at least 60 days prior
to the Renewal Date the Company shall give notice to Executive that the Change
in Control Period shall not be so extended.


2

--------------------------------------------------------------------------------

(d)          “Code” shall mean the Internal Revenue Code of 1986, as amended.


(e)          “Effective Date” shall mean the first date during the Change in
Control Period on which a Change in Control occurs.  Notwithstanding anything in
this Agreement to the contrary, if (i) Executive’s employment with the Company
is terminated by the Company, (ii) the Date of Termination is prior to the date
on which a Change in Control occurs, and (iii) it is reasonably demonstrated by
Executive that such termination of employment (A) was at the request of a third
party that has taken steps reasonably calculated to effect a Change in Control
or (B) otherwise arose in connection with or anticipation of a Change in
Control, then for all purposes of this Agreement, the “Effective Date” means the
date immediately prior to such Date of Termination.


2.           Employment Period.  The Company hereby agrees to continue Executive
in its employ, and Executive hereby agrees to remain in the employ of the
Company subject to the terms and conditions of this Agreement, for the period
commencing on the Effective Date and ending on the second anniversary of such
date (the “Employment Period”).  The Employment Period shall terminate upon
Executive’s termination of employment for any reason.


3.          Terms of Employment.  (a)  Position and Duties.  (i) During the
Employment Period, (A) Executive’s position (including status, offices, titles
and reporting requirements), authority, duties and responsibilities shall be at
least commensurate in all respects with the most significant of those held,
exercised and assigned to Executive at any time during the 120‑day period
immediately preceding the Effective Date and (B) Executive’s services shall be
performed at the location where Executive was  employed immediately preceding
the Effective Date or any office or location less than 25 miles from such
location.


(ii)            During the Employment Period, and excluding any periods of
vacation and sick leave to which Executive is entitled, Executive agrees to
devote reasonable attention and time during normal business hours to the
business and affairs of the Company and, to the extent necessary to discharge
the responsibilities assigned to Executive hereunder, to use Executive’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities.  During the Employment Period it shall not be a violation of
this Agreement for Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures, fulfill speaking engagements or
teach at educational institutions and (C) manage personal investments, so long
as such activities do not significantly interfere with the performance of
Executive’s responsibilities as an employee of the Company in accordance with
this Agreement.  It is expressly understood and agreed that to the extent that
any such activities have been conducted by Executive prior to the Effective
Date, the continued conduct of such activities (or the conduct of activities
similar in nature and scope thereto) subsequent to the Effective Date shall not
thereafter be deemed to interfere with the performance of Executive’s
responsibilities to the Company.


3

--------------------------------------------------------------------------------

(b)          Compensation.  (i)  Base Salary.  During the Employment Period,
Executive shall receive an annual base salary (“Annual Base Salary”), that shall
be paid at an annual rate, at least equal to 12 times the highest monthly base
salary paid or payable, including any base salary that has been earned but
deferred, to Executive by the Company and its Affiliates in respect of the
12‑month period immediately preceding the month in which the Effective Date
occurs.  The Annual Base Salary shall be paid at such intervals as the Company
pays executive salaries generally.  During the Employment Period, the Annual
Base Salary shall be periodically reviewed and increased in the same manner and
proportion as the base salaries of other senior executives of the Company and
Affiliates, but in no event shall such review and adjustment be more than 12
months after the last salary increase awarded to Executive prior to the
Effective Date and thereafter at least annually.  Any increase in Annual Base
Salary shall not serve to limit or reduce any other obligation to Executive
under this Agreement.  Annual Base Salary shall not be reduced after any such
increase and the term Annual Base Salary as utilized in this Agreement shall
refer to Annual Base Salary as so increased.


(ii)            Annual Bonus.  In addition to Annual Base Salary, Executive
shall be awarded, for each fiscal year ending during the Employment Period, an
annual bonus (the “Annual Bonus”) in cash at least equal to the greater of (A)
Executive’s target annual bonus for the fiscal year in which the Effective Date
occurs (or (x) if no target annual bonus has been set for such fiscal year, the
target annual bonus for the immediately preceding fiscal year, or (y) if
Executive has no such target annual bonus, an amount equal to at least 35% of
Annual Base Salary) and (B) the average of the annual bonuses paid or payable to
Executive in respect of the last three full fiscal years prior to the Effective
Date (or, if Executive was first employed by the Company after the beginning of
the earliest of such three fiscal years, the average of the bonuses paid or
payable under such plan(s) in respect of the fiscal years ending before the
Effective Date during which Executive was employed by the Company), in each
case, with any bonus that was prorated for a partial fiscal year being
annualized (the “Recent Bonus”).  Each such Annual Bonus shall be paid no later
than two and a half months after the end of the fiscal year for which the Annual
Bonus is awarded, unless Executive shall elect to defer the receipt of such
Annual Bonus pursuant to an arrangement that meets the requirements of Section
409A of the Code.


(iii)           Incentive, Savings and Retirement Plans.  During the Employment
Period, Executive shall be entitled to participate in all incentive, savings and
retirement plans, practices, policies and programs applicable generally to other
peer executives of the Company and its Affiliates, but in no event shall such
plans, practices, policies and programs provide Executive with incentive
opportunities (measured with respect to both regular and special incentive
opportunities, to the extent, if any, that such distinction is applicable),
savings opportunities and retirement benefit opportunities, in each case, less
favorable, in the aggregate, than the most favorable of those provided by the
Company and its Affiliates for Executive under such plans, practices, policies
and programs as in effect at any time during the 120‑day period immediately
preceding the Effective Date or if more favorable to Executive, those provided
generally at any time after the Effective Date to other peer executives of the
Company and its Affiliates.


4

--------------------------------------------------------------------------------

(iv)           Welfare and Insurance Benefit Plans.  During the Employment
Period, Executive and/or Executive’s family, as the case may be, shall be
eligible for participation in and shall receive all benefits under welfare and
insurance benefit plans, practices, policies and programs provided by the
Company and its Affiliates (including medical, prescription, dental, disability,
salary continuance, employee life, group life, accidental death and travel
accident insurance plans and programs) (“Company Welfare Benefit Plans”) to the
extent applicable generally to other peer executives of the Company and its
Affiliates, but  if the Company Welfare Benefit Plans provide Executive with
benefits that are less favorable, in the aggregate, than the most favorable of
such plans, practices, policies and programs in effect for Executive at any time
during the 120‑day period immediately preceding the Effective Date or, if more
favorable to Executive, those provided generally at any time after the Effective
Date (the “Former Company Welfare Benefit Plans”), the Company shall provide
Executive with supplemental arrangements (such as individual insurance coverage
purchased by the Company for Executive) such that the Company Welfare Benefit
Plans together with such supplemental arrangements provide Executive with
benefits that are at least as favorable, in the aggregate, as those provided by
the Former Company Welfare Benefit Plans.


(v)            Expenses.  During the Employment Period, Executive shall be
entitled to receive prompt reimbursement for all reasonable expenses incurred by
Executive in accordance with the most favorable policies, practices and
procedures of the Company and its Affiliates in effect for Executive at any time
during the 120‑day period immediately preceding the Effective Date or, if more
favorable to Executive, as in effect generally at any time thereafter with
respect to other peer executives of the Company and its Affiliates.


(vi)           Fringe Benefits.  During the Employment Period, Executive shall
be entitled to fringe benefits and, if applicable, use of an automobile and
payment of related expenses, in accordance with the most favorable plans,
practices, programs and policies of the Company and its Affiliates in effect for
Executive at any time during the 120‑day period immediately preceding the
Effective Date or, if more favorable to Executive, as in effect generally at any
time thereafter with respect to other peer executives of the Company and its
Affiliates.


(vii)          Office and Support Staff.  During the Employment Period,
Executive shall be entitled to an office or offices of a size and with
furnishings and other appointments, and to personal secretarial and other
assistance, at least equal to the most favorable of the foregoing provided to
Executive by the Company and its Affiliates at any time during the 120‑day
period immediately preceding the Effective Date or, if more favorable to
Executive, as provided generally at any time thereafter with respect to other
peer executives of the Company and its Affiliates.


(viii)         Vacation.  During the Employment Period, Executive shall be
entitled to paid vacation, in each case in accordance with the most favorable
plans, policies, programs and practices of the Company and its Affiliates as in
effect for Executive at any time during the 365‑day period immediately preceding
the Effective Date or, if more favorable to Executive, as in effect generally at
any time thereafter with respect to other peer executives of the Company and its
Affiliates.


5

--------------------------------------------------------------------------------

4.           Termination of Employment.  (a)  Death or Disability.  The
Executive’s employment shall terminate automatically upon Executive’s death
during the Employment Period.  If the Company determines in good faith that the
Disability of Executive has occurred during the Employment Period (pursuant to
the definition of Disability set forth below), it may give to Executive written
notice in accordance with Section 11(b) of its intention to terminate
Executive’s employment.  In such event, Executive’s employment with the Company
shall terminate effective on the 30th day after receipt of such notice by
Executive (the “Disability Effective Date”), provided that, within the 30 days
after such receipt, Executive shall not have returned to full‑time performance
of Executive’s duties.  For purposes of this Agreement, “Disability” shall mean
the absence of Executive from Executive’s duties with the Company on a full‑time
basis for 180 consecutive business days (or for 180 business days in any
consecutive 365 days) as a result of incapacity due to mental or physical
illness that is determined to be total and permanent by a physician selected by
the Company or its insurers and acceptable to Executive or Executive’s legal
representative.


(b)          Cause.     The Company may terminate Executive’s employment during
the Employment Period with or without Cause.  For purposes of this Agreement,
“Cause” shall mean:


(i)             the willful and continued failure of Executive to perform
substantially Executive’s duties with the Company or one of its Affiliates
(other than any such failure resulting from incapacity due to physical or mental
illness or following Executive’s delivery of a Notice of Termination for Good
Reason), after a written demand for substantial performance is delivered to
Executive by the Board or the Chief Executive Officer of the Company that
specifically identifies the manner in which the Board or Chief Executive Officer
of the Company believes that Executive has not substantially performed
Executive’s duties, or


(ii)            the willful engaging by Executive in illegal conduct or gross
misconduct that is materially and demonstrably injurious to the Company.


For purposes of this provision, no act or failure to act, on the part of
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by Executive in bad faith or without reasonable belief that Executive’s
action or omission was in the best interests of the Company and its Affiliates. 
Any act, or failure to act, based upon authority given pursuant to a resolution
duly adopted by the Board, or if the Company is not the ultimate parent entity
of the Company and is not publicly traded, the board of directors (or, for a
non-corporate entity, equivalent governing body) of the ultimate parent of the
Company (the “Applicable Board”) or upon the instructions of the Chief Executive
Officer of the Company or a senior officer of the Company and its Affiliates or
based upon the advice of counsel for the Company and its Affiliates shall be
conclusively presumed to be done, or omitted to be done, by Executive in good
faith and in the best interests of the Company and its Affiliates.  The
cessation of employment of Executive shall not be deemed to be for Cause unless
and until there shall have been delivered to Executive a copy of a resolution
duly adopted by the affirmative vote of not less than three-quarters of the
entire membership of the Applicable Board (excluding Executive if Executive is a
member of the Applicable Board) at a meeting of the Applicable Board called and
held for such purpose (after reasonable notice is provided to Executive and
Executive is given an opportunity, together with counsel for Executive, to be
heard before the Applicable Board), finding that, in the good faith opinion of
the Applicable Board, Executive is guilty of the conduct described in
subparagraph (i) or (ii) above, and specifying the particulars thereof in
detail.


6

--------------------------------------------------------------------------------

(c)          Good Reason.  The Executive’s employment may be terminated during
the Employment Period by Executive for Good Reason or by Executive voluntarily
without Good Reason.  “Good Reason” means actions taken by the Company resulting
in a material negative change in the employment relationship.  For these
purposes, a “material negative change in the employment relationship” shall
include:


(i)             the assignment to Executive of duties materially inconsistent
with Executive’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities as contemplated by Section
3(a), or a material diminution in such position, authority, duties or
responsibilities or a material diminution in the budget over which Executive
retains authority;


(ii)            a material diminution in the authorities, duties or
responsibilities of the person to whom Executive is required to report,
including a requirement that Executive report to an officer or employee instead
of reporting directly to the Applicable Board;


(iii)           a material reduction of (A) any element of the compensation and
benefits required to be provided to Executive in accordance with any of the
provisions of Section 3(b); (B) Executive’s aggregate annual cash compensation,
that for this purpose shall include Base Salary and Annual Bonus; or (C) the
benefits, in the aggregate, required to be provided to Executive in accordance
with the provisions of this Agreement;


(iv)           the Company’s requiring Executive (A) to be based at any office
or location other than as provided in Section 3(a)(i)(B) resulting in a material
increase in Executive’s commute to and from Executive’s primary residence (for
this purpose an increase in Executive’s commute by 25 miles or more shall be
deemed material); or (B) to be based at a location other than the principal
executive offices of the Company if Executive was employed at such location
immediately preceding the Effective Date; or


7

--------------------------------------------------------------------------------

(v)           any other action or inaction that constitutes a material breach by
the Company of this Agreement, including any failure by the Company to comply
with and satisfy Section 10(c).


In order to invoke a termination for Good Reason, Executive shall provide
written notice to the Company of the existence of one or more of the conditions
described in clauses (i) through (v) within 90 days following Executive’s
knowledge of the initial existence of such condition or conditions, specifying
in reasonable detail the conditions constituting Good Reason, and the Company
shall have 30 days following receipt of such written notice (the “Cure Period”)
during which it may remedy the condition.  In the event that the Company fails
to remedy the condition constituting Good Reason during the applicable Cure
Period, Executive’s “separation from service” (within the meaning of Section
409A of the Code) must occur, if at all, within two years following the initial
existence of such condition or conditions in order for such termination as a
result of such condition to constitute a termination for Good Reason.  The
Executive’s mental or physical incapacity following the occurrence of an event
described above in clauses (i) through (v) shall not affect Executive’s ability
to terminate employment for Good Reason and Executive’s death following delivery
of a Notice of Termination for Good Reason shall not affect Executive’s estate’s
entitlement to severance payments benefits provided hereunder upon a termination
of employment for Good Reason.


(d)          Incapacity.  The Executive’s mental or physical incapacity
following the occurrence of an event described above in clauses (i) through (v)
of Section 4(c) shall not affect Executive’s ability to terminate employment for
Good Reason and Executive’s death following delivery of a Notice of Termination
for Good Reason shall not affect the entitlement of the estate of Executive to
severance payments or benefits provided hereunder upon a termination of
employment for Good Reason.


(e)          Notice of Termination.  Any termination of employment by the
Company for Cause, or by Executive for Good Reason, shall be communicated by
Notice of Termination to the other party hereto given in accordance with Section
11(b).  For purposes of this Agreement, a “Notice of Termination” means a
written notice that (i) indicates the specific termination provision in this
Agreement relied upon, (ii) to the extent applicable, sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated and (iii) if the Date of
Termination (as defined below) is other than the date of receipt of such notice,
specifies the Date of Termination (which date shall be not more than 30 days
after the giving of such notice) (subject to the Company’s right to cure in the
case of a resignation for Good Reason).  The failure by Executive or the Company
to set forth in the Notice of Termination any fact or circumstance that
contributes to a showing of Good Reason or Cause shall not waive any right of
Executive or the Company, respectively, hereunder or preclude Executive or the
Company, respectively, from asserting such fact or circumstance in enforcing
Executive’s or the Company’s rights hereunder.


8

--------------------------------------------------------------------------------

(f)          Date of Termination.  “Date of Termination” means (i) if
Executive’s employment is terminated by the Company for Cause, or by Executive
for Good Reason, the date of receipt of the Notice of Termination or any later
date specified therein, as the case may be, (ii) if Executive’s employment is
terminated by the Company other than  for Cause or Disability, the date on which
the Company notifies Executive of such termination, (iii) if Executive resigns
without Good Reason, the date on which Executive notifies the Company of such
termination and (iv) if Executive’s employment is terminated by reason of death
or Disability, the date of death of Executive or the Disability Effective Date,
as the case may be.


5.           Obligations of the Company upon Termination.  (a)  By Executive for
Good Reason; By the Company Other Than for Cause, Death or Disability.  If,
during the Employment Period, the Company shall terminate Executive’s employment
other than for Cause, Death or Disability or Executive shall terminate
employment for Good Reason:


(i)            subject to Section 11(l), the Company shall pay to Executive in a
lump sum in cash within 30 days after the Date of Termination the aggregate of
the following amounts:


  (A)         the sum of (1) Executive’s Annual Base Salary through the Date of
Termination to the extent not theretofore paid, (2) Executive’s business
expenses that are reimbursable pursuant to Section 3(b)(v) but have not been
reimbursed by the Company as of the Date of Termination; (3) Executive’s Annual
Bonus for the fiscal year immediately preceding the fiscal year in which the
Date of Termination occurs, if such bonus has been determined but not paid as of
the Date of Termination; (4) any accrued vacation pay to the extent not
theretofore paid (the sum of the amounts described in subclauses (1), (2), (3)
and (4), the “Accrued Obligations”); and (5) an amount equal to the product of
(x) the Recent Bonus and (y) a fraction, the numerator of which is the number of
days in the current fiscal year through the Date of Termination, and the
denominator of which is 365 (the “Pro Rata Bonus”); provided, that
notwithstanding the foregoing, if Executive has made an irrevocable election
under any deferred compensation arrangement subject to Section 409A of the Code
to defer any portion of the Annual Base Salary or the Annual Bonus described in
clauses (1) or (3) above, then for all purposes of this Section 5 (including
Sections 5(b) through 5(d)), such deferral election, and the terms of the
applicable arrangement shall apply to the same portion of the amount described
in such clause (1) or clause (3), and such portion shall not be considered as
part of the “Accrued Obligations” but shall instead be an “Other Benefit” (as
defined below); and


  (B)         the amount equal to the product of (1) one and (2) the sum of (x)
Executive’s Annual Base Salary and (y) the Recent Bonus;


9

--------------------------------------------------------------------------------

 (C)        an amount equal to Company and its Affiliates contributions under
the tax-qualified defined contribution plan and any excess or supplemental
defined contribution plans sponsored by the Company or its Affiliates, in which
Executive participates as of immediately prior to the Date of Termination (or,
if more favorable to Executive, the plans as in effect immediately prior to the
Effective Date) (collectively, the “Savings Plans”) that Executive would receive
if Executive’s employment continued for the one-year period following the Date
of Termination (the “Benefits Period”), assuming for this purpose that (A)
Executive is fully vested in the right to receive employer contributions under
such plans; (B) Executive’s compensation during each year of the Benefits Period
is equal to the Annual Base Salary and the Recent Bonus, and such amounts are
paid in equal installments ratably over each year of the Benefits Period; (C)
Executive received an Annual Bonus with respect to the year in which the Date of
Termination occurs equal to the Pro Rata Bonus, only if a contribution in
respect of the compensation described in this clause (C) has not already been
credited to Executive under the Savings Plans; (D) the amount of any such
employer contributions is equal to the maximum amount that could be provided
under the terms of the applicable Savings Plans for the year in which the Date
of Termination occurs (or, if more favorable to Executive, or in the event that
as of the Date of Termination the amount of any such contributions for such year
is not determinable, the amount of contribution that could be provided under the
Savings Plans for the plan year ending immediately prior to the Effective Date)
for a participant whose compensation is as provided in clauses (B) and (C)
above; and (E) to the extent that the employer contributions are determined
based on the contributions or deferrals of Executive, disregarding Executive’s
actual contributions or deferral elections as of the Date of Termination and
assuming that Executive had elected to participate in the Savings Plans and to
defer that percentage of Annual Base Salary and/or Annual Bonus under the
Savings Plans that would result in the maximum possible employer contribution


  (D)        an amount equal to the product of (A) the sum of (x) 150% of the
monthly premiums for coverage under the Company’s or and its Affiliates health
care plans for purposes of continuation coverage under Section 4980B of the Code
with respect to the maximum level of coverage in effect for Executive and his or
her spouse and dependents as of immediately prior to the Date of Termination,
and (y) 150% of the monthly premium for coverage (based on the rate paid by the
Company and its Affiliates for active employees) under the life insurance plans
of the Company and its Affiliates, in each case, based on the plans and at the
levels of participation in which Executive participates as of immediately prior
to the Date of Termination (or, if more favorable to Executive, the plans as in
effect immediately prior to the Effective Date), and (B) the number of months in
the Benefits Period;


(ii)            the Company shall, at its sole expense as incurred, provide
Executive with outplacement services the scope and provider of which shall be
selected by the Company prior to the Effective Date; provided, further, that
such outplacement benefits shall end not later than the last day of the second
calendar year that begins after the Date of Termination; and


10

--------------------------------------------------------------------------------

(iii)          except as otherwise set forth in the last sentence of Section 6,
to the extent not theretofore paid or provided, the Company shall timely pay or
provide to Executive any other amounts or benefits required to be paid or
provided or that Executive is eligible to receive under any plan, program,
policy or practice or contract or agreement of the Company and its Affiliates
(such other amounts and benefits shall be hereinafter referred to as the “Other
Benefits”) in accordance with the terms of the underlying plans or agreements. 
Without limiting the generality of the foregoing, Executive shall be entitled to
all rights and benefits set forth in the plans and agreements governing
Executive’s outstanding equity awards.


(b)          Death.   If Executive’s employment is terminated by reason of
Executive’s death during the Employment Period, the Company shall provide
Executive’s estate or beneficiaries with the Accrued Obligations and the Pro
Rata Bonus and the timely payment or delivery of the Other Benefits, and shall
have no other severance obligations under this Agreement.  The Accrued
Obligations (subject to the proviso set forth in Section 5(a)(i)(A) to the
extent applicable) and the Pro Rata Bonus shall be paid to Executive’s estate or
beneficiary, as applicable, in a lump sum in cash within 30 days of the Date of
Termination.  With respect to the provision of the Other Benefits, the term
“Other Benefits” as utilized in this Section 5(b) shall include and Executive’s
estate and/or beneficiaries shall be entitled to receive, benefits at least
equal to the most favorable benefits provided by the Company and its Affiliates
to the estates and beneficiaries of peer executives of the Company and such
Affiliates under such plans, programs, practices and policies relating to death
benefits, if any, as in effect with respect to other peer executives and their
beneficiaries at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to Executive’s estate and/or Executive’s
beneficiaries, as in effect on the date of Executive’s death with respect to
other peer executives of the Company and its Affiliates and their beneficiaries.


(c)          Disability.   If Executive’s employment is terminated by reason of
Executive’s Disability during the Employment Period, the Company shall provide
Executive with the Accrued Obligations and Pro Rata Bonus and the timely payment
or delivery of the Other Benefits in accordance with the terms of the underlying
plans or agreements, and shall have no other severance obligations under this
Agreement.  The Accrued Obligations (subject to the proviso set forth in Section
5(a)(i)(A) to the extent applicable) and the Pro Rata Bonus shall be paid to
Executive in a lump sum in cash within 30 days of the Date of Termination.  With
respect to the provision of the Other Benefits, the term “Other Benefits” as
utilized in this Section 5(c) shall include, and Executive shall be entitled
after the Disability Effective Date to receive, without limitation, disability
and other benefits (either pursuant to a plan, program, practice or policy or an
individual arrangement) at least equal to the most favorable of those generally
provided by the Company and its Affiliates to disabled executives and/or their
families in accordance with such plans, programs, practices and policies
relating to disability, if any, as in effect generally with respect to other
peer executives and their families at any time during the 120-day period
immediately preceding the Effective Date or, if more favorable to Executive
and/or Executive’s family, as in effect at any time thereafter generally with
respect to other peer executives of the Company and its Affiliates and their
families.


11

--------------------------------------------------------------------------------

(d)          Cause; Other than for Good Reason.   If Executive’s employment is
terminated for Cause during the Employment Period, the Company shall provide
Executive with Executive’s Annual Base Salary (subject to the proviso set forth
in Section 5(a)(i)(A) to the extent applicable) through the Date of Termination,
and the timely payment or delivery of the Other Benefits, and shall have no
other severance obligations under this Agreement.  If Executive voluntarily
terminates employment during the Employment Period, excluding a termination for
Good Reason, the Company shall provide to Executive the Accrued Obligations and
the Pro Rata Bonus and the timely payment or delivery of the Other Benefits and
shall have no other severance obligations under this Agreement.  In such case,
all the Accrued Obligations (subject to the proviso set forth in Section
5(a)(i)(A) to the extent applicable) and the Pro Rata Bonus shall be paid to
Executive in a lump sum in cash within 30 days of the Date of Termination.


6.            Non‑exclusivity of Rights.  Nothing in this Agreement shall
prevent or limit Executive’s continuing or future participation in any plan,
program, policy or practice provided by the Company or any of its Affiliates and
for which Executive may qualify, nor, subject to Section 11(h), shall anything
herein limit or otherwise affect such rights as Executive may have under any
other contract or agreement with the Company or its Affiliates.  Amounts that
are vested benefits or that Executive is otherwise entitled to receive under any
plan, policy, practice or program of or any contract or agreement with the
Company or any of its Affiliates at or subsequent to the Date of Termination
shall be payable in accordance with such plan, policy, practice or program or
contract or agreement except as explicitly modified by this Agreement.  Without
limiting the generality of the foregoing, Executive’s resignation under this
Agreement with or without Good Reason, shall in no way affect Executive’s
ability to terminate employment by reason of Executive’s “retirement” under any
compensation and benefits plans, programs or arrangements of the Company or its
Affiliates, including any retirement or pension plans or arrangements or to be
eligible to receive benefits under any compensation or benefit plans, programs
or arrangements of the Company or any of its Affiliates, including any
retirement or pension plan or arrangement of the Company or any of its
Affiliates or substitute plans adopted by the Company or its successors, and
any  termination that otherwise qualifies as Good Reason shall be treated as
such even if it is also a “retirement” for purposes of any such plan. 
Notwithstanding the foregoing, if Executive receives payments and benefits
pursuant to Section 5(a) of this Agreement, Executive shall not be entitled to
any severance pay or benefits under any severance plan, program or policy of the
Company and its Affiliates, unless otherwise specifically provided therein in a
specific reference to this Agreement.


7.           Full Settlement; Legal Fees.  (a)  Full Settlement.  The Company’s
obligation to make the payments provided for in this Agreement and otherwise to
perform its obligations hereunder shall not be affected by any set‑off,
counterclaim, recoupment, defense or other claim, right or action that the
Company may have against Executive or others.  In no event shall Executive be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to Executive under any of the provisions of this
Agreement and such amounts shall not be reduced whether or not Executive obtains
other employment.


12

--------------------------------------------------------------------------------

(b)          Legal Fees.  The Company agrees to pay as incurred (within 10 days
following the Company’s receipt of an invoice from Executive), at any time from
the Effective Date through Executive’s remaining lifetime (or, if longer,
through the 20th anniversary of the Effective Date) to the full extent permitted
by law, all legal fees and expenses that Executive may reasonably incur as a
result of any contest (regardless of the outcome thereof) by the Company,
Executive or others of the validity or enforceability of, or liability under,
any provision of this Agreement or any guarantee of performance thereof whether
such contest is between the Company and Executive or between either of them and
any third party, and (including as a result of any contest by Executive about
the amount of any payment pursuant to this Agreement), plus in each case
interest on any delayed payment at the applicable federal rate provided for in
Section 7872(f)(2)(A) of the Code (“Interest”) determined as of the date such
legal fees and expenses were incurred.


8.           Treatment of Certain Payments.


(a)          Anything in the Agreement to the contrary notwithstanding, in the
event the Accounting Firm (as defined below) shall determine that receipt of all
Payments (as defined below) would subject Executive to the excise tax under
Section 4999 of the Code, the Accounting Firm shall determine whether to reduce
any of the Payments paid or payable pursuant to the Agreement (the “Agreement
Payments”) so that the Parachute Value (as defined below) of all Payments, in
the aggregate, equals the Safe Harbor Amount (as defined below).  The Agreement
Payments shall be so reduced only if the Accounting Firm determines that
Executive would have a greater Net After-Tax Receipt (as defined below) of
aggregate Payments if the Agreement Payments were so reduced.  If the Accounting
Firm determines that Executive would not have a greater Net After-Tax Receipt
(as defined below) of aggregate Payments if the Agreement Payments were so
reduced, Executive shall receive all Agreement Payments to which Executive is
entitled hereunder.


(b)          If the Accounting Firm determines that aggregate Agreement Payments
should be reduced so that the Parachute Value of all Payments, in the aggregate,
equals the Safe Harbor Amount, the Company shall promptly give Executive notice
to that effect and a copy of the detailed calculation thereof.  All
determinations made by the Accounting Firm under this Section 8 shall be binding
upon the Company and Executive and shall be made as soon as reasonably
practicable and in no event later than 15 days following the date of Termination
of Employment.  For purposes of reducing the Agreement Payments so that the
Parachute Value of all Payments, in the aggregate, equals the Safe Harbor
Amount, only amounts payable under the Agreement (and no other Payments) shall
be reduced.  The reduction of the amounts payable hereunder, if applicable,
shall be made by reducing the payments and benefits under the following sections
in the following order:  (i) cash payments that may not be valued under Treas.
Reg. § 1.280G-1, Q&A-24(c) (“24(c)”), (ii) equity-based payments that may not be
valued under 24(c), (iii) cash payments that may be valued under 24(c), (iv)
equity-based payments that may be valued under 24(c) and (v) other types of
benefits.  With respect to each category of the foregoing, such reduction shall
occur first with respect to amounts that are not “deferred compensation” within
the meaning of Section 409A of the Code and next with respect to payments that
are deferred compensation, in each case, beginning with payments or benefits
that are to be paid the farthest in time from the Accounting Firm’s
determination.  All fees and expenses of the Accounting Firm shall be borne
solely by the Company.


13

--------------------------------------------------------------------------------

(c)          To the extent requested by Executive, the Company shall cooperate
with Executive in good faith in valuing, and the Accounting Firm shall take into
account the value of, services provided or to be provided by Executive
(including Executive’s agreeing to refrain from performing services pursuant to
a covenant not to compete or similar covenant, before, on or after the date of a
change in ownership or control of the Company (within the meaning of Q&A‑2(b) of
the final regulations under Section 280G of the Code), such that payments in
respect of such services may be considered reasonable compensation within the
meaning of Q&A‑9 and Q&A‑40 to Q&A‑44 of the final regulations under Section
280G of the Code and/or exempt from the definition of the term “parachute
payment” within the meaning of Q&A‑2(a) of the final regulations under Section
280G of the Code in accordance with Q&A‑5(a) of the final regulations under
Section 280G of the Code.


(d)          The following terms shall have the following meanings for purposes
of this Section 8:


(i)             “Accounting Firm” shall mean a nationally recognized certified
public accounting firm or other professional organization that is a certified
public accounting firm recognized as an expert in determinations and
calculations for purposes of Section 280G of the Code that is selected by the
Company prior to a Change in Control for purposes of making the applicable
determinations hereunder and is reasonably acceptable to Executive, which firm
shall not, without Executive’s consent, be a firm serving as accountant or
auditor for the individual, entity or group effecting the Change in Control.


(ii)            “Net After-Tax Receipt” shall mean the present value (as
determined in accordance with Sections 280G(b)(2)(A)(ii) and 280G(d)(4) of the
Code) of a Payment net of all taxes imposed on Executive with respect thereto
under Sections 1 and 4999 of the Code and under applicable state and local laws,
determined by applying the highest marginal rate under Section 1 of the Code and
under state and local laws which applied to Executive’s taxable income for the
immediately preceding taxable year, or such other rate(s) as the Accounting Firm
determines to be likely to apply to Executive in the relevant tax year(s).


(iii)           “Parachute Value” of a Payment shall mean the present value as
of the date of the change of control for purposes of Section 280G of the Code of
the portion of such Payment that constitutes a “parachute payment” under Section
280G(b)(2) of the Code, as determined by the Accounting Firm for purposes of
determining whether and to what extent the excise tax under Section 4999 of the
Code will apply to such Payment.


14

--------------------------------------------------------------------------------

(iv)           “Payment” shall mean any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of Executive, whether paid or payable pursuant to the Agreement or
otherwise.


(v)            “Safe Harbor Amount” shall mean 2.99 times Executive’s “base
amount,” within the meaning of Section 280G(b)(3) of the Code.


(e)          The provisions of this Section 8 shall survive the expiration of
the Agreement.


9.           Confidential Information.  The Executive shall hold in a fiduciary
capacity for the benefit of the Company all secret or confidential information,
knowledge or data relating to the Company or any of its Affiliates, and their
respective businesses, which shall have been obtained by Executive during
Executive’s employment by the Company or any of its Affiliates and which shall
not be or become public knowledge (other than by acts by Executive or
representatives of Executive in violation of this Agreement).  After termination
of Executive’s employment with the Company, Executive shall not, without the
prior written consent of the Company or as may otherwise be required by law or
legal process, communicate or divulge any such information, knowledge or data to
anyone other than the Company and those persons designated by it.  In no event
shall an asserted violation of the provisions of this Section 9 constitute a
basis for deferring or withholding any amounts otherwise payable to Executive
under this Agreement, but the Company otherwise shall be entitled to all other
remedies that may be available to it at law or equity.


10.          Successors.  (a)  This Agreement is personal to Executive and
without the prior written consent of the Company shall not be assignable by
Executive other than by will or the laws of descent and distribution.  This
Agreement shall inure to the benefit of and be enforceable by Executive’s legal
representatives.


(b)          This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.  Except as provided in Section
10(c), without the prior written consent of Executive, this Agreement shall not
be assignable by the Company.


(c)          The Company will require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company to assume expressly and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place. 
As used in this Agreement, “Company” shall mean the Company as hereinbefore
defined and any successor to its business and/or assets as aforesaid which
assumes and agrees to perform this Agreement by operation of law, or otherwise.


15

--------------------------------------------------------------------------------

11.          Miscellaneous.


(a)        Governing Law and Dispute Resolution.  This Agreement shall be
governed by and construed in accordance with the laws of the State of New York,
without reference to principles of conflict of laws.  The parties irrevocably
submit to the jurisdiction of any state or federal court sitting in or for the
United States District Court for the Eastern District of New York or any New
York State court sitting in Kings County, New York with respect to any dispute
arising out of or relating to this Agreement, and each party irrevocably agrees
that all claims in respect of such dispute or proceeding shall be heard and
determined in such courts.  The parties hereby irrevocably waive, to the fullest
extent permitted by law, any objection that they may now or hereafter have to
the venue of any dispute arising out of or relating to this Agreement or the
transactions contemplated hereby brought in such court or any defense of
inconvenient forum for the maintenance of such dispute or proceeding.  Each
party agrees that a judgment in any such dispute may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
THE PARTIES HEREBY WAIVE A TRIAL BY JURY IN ANY ACTION, PROCEEDING, CLAIM OR
COUNTER CLAIM BROUGHT OR ASSERTED BY EITHER OF THE PARTIES HERETO AGAINST THE
OTHER ON ANY MATTERS WHATSOEVER ARISING OUT OF OR IN ANY WAY RELATED TO THIS
AGREEMENT.


(b)          Notices.  All notices and other communications hereunder shall be
in writing and shall be given by hand delivery to the other party or by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:


If to Executive:


Mr. James Rizzo
(REDACTED)
(REDACTED)


If to the Company:


300 Cadman Plaza West, 8th Floor
Brooklyn, New York 11201
Attention:  General Counsel


or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.


16

--------------------------------------------------------------------------------

(c)          Invalidity.  If any term or provision of this Agreement or the
application thereof to any person or circumstance shall to any extent be invalid
or unenforceable, the remainder of this Agreement or the application of such
term or provision to persons or circumstances other than those to which it is
invalid or unenforceable shall not be affected thereby, and each term and
provision of this Agreement shall be valid and be enforced to the fullest extent
permitted by law.


(d)          Survivorship.  Upon the expiration or other termination of this
Agreement or Executive’s employment, the respective rights and obligations of
the parties hereto shall survive to the extent necessary to carry out the
intentions of the parties under this Agreement.


(e)          Section Headings; Construction. The section headings used in this
Agreement are included solely for convenience and shall not affect, or be used
in connection with, the interpretation hereof.  For purposes of this Agreement,
the term “including” shall mean “including, without limitation.”


(f)          Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.


(g)          Amendments; Waiver.  No provision of this Agreement shall be
modified or amended except by an instrument in writing duly executed by the
parties hereto.  The Executive’s or the Company’s failure to insist upon strict
compliance with any provision hereof or any other provision of this Agreement or
the failure to assert any right Executive or the Company may have hereunder,
including the right of Executive to terminate employment for Good Reason
pursuant to Section 4(c)(i)‑(v), shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Agreement.


(h)          At-Will Employment.  The Executive and the Company acknowledge
that, except as may otherwise be provided under any other written agreement
between Executive and the Company, the employment of Executive by the Company is
“at will” and, subject to Section 1(e) of this Agreement, prior to the Effective
Date, Executive’s employment may be terminated by either Executive or the
Company at any time prior to the Effective Date, in which case Executive shall
have no further rights under this Agreement.  From and after the Effective Date,
except as specifically provided herein, this Agreement shall supersede any other
employment agreement between the parties.  For the avoidance of doubt, prior to
the Effective Date, any other employment agreement between the parties shall
continue to govern the relationship between the parties.


17

--------------------------------------------------------------------------------

(i)          Entire Agreement.  This Agreement constitutes the entire agreement
of the parties hereto in respect of the terms and conditions of Executive’s
employment with the Company and its Affiliates, including his severance
entitlements, and, as of the Effective Date, supersedes and cancels in their
entirety all prior understandings, agreements and commitments, whether written
or oral, relating to the terms and conditions of employment between Executive,
on the one hand, and the Company or its Affiliates, on the other hand.  For the
avoidance of doubt, this Agreement does not limit the terms of any benefit plans
(including equity award agreements) of the Company or its Affiliates that are
applicable Executive, except to the extent that the terms of this Agreement are
more favorable to Executive.  From and after the Effective Date, the obligations
of Executive under Section 9 shall be the exclusive restrictive covenant to
which Executive is bound and any other restrictive covenants, including
noncompetition and nonsolicitation restrictions, set forth in any agreement
between Executive and the Company or its Affiliates, including any equity award
agreement, shall be void and of no force and effect.


(j)           Tax Withholding.  The Company may withhold from any amounts
payable under this Agreement such Federal, state, local or foreign taxes as
shall be required to be withheld pursuant to any applicable law or regulation.


(k)          Section 409A.


(i)             General.  It is intended that payments and benefits made or
provided under this Agreement shall not result in penalty taxes or accelerated
taxation pursuant to Section 409A of the Code.  Any payments that qualify for
the “short-term deferral” exception, the separation pay exception or another
exception under Section 409A of the Code shall be paid under the applicable
exception.  For purposes of the limitations on nonqualified deferred
compensation under Section 409A of the Code, each payment of compensation under
this Agreement shall be treated as a separate payment of compensation.  All
payments to be made upon a termination of employment under this Agreement may
only be made upon a “separation from service” under Section 409A of the Code to
the extent necessary in order to avoid the imposition of penalty taxes on
Executive pursuant to Section 409A of the Code.  In no event may Executive,
directly or indirectly, designate the calendar year of any payment under this
Agreement, and to the extent required by Section 409A of the Code, any payment
that may be paid in more than one taxable year shall be paid in the later
taxable year.


(ii)            Reimbursements and In-Kind Benefits.  Notwithstanding anything
to the contrary in this Agreement, all reimbursements and in-kind benefits
provided under this Agreement that are subject to Section 409A of the Code shall
be made in accordance with the requirements of Section 409A of the Code,
including, where applicable, the requirement that (A) any reimbursement is for
expenses incurred during Executive’s lifetime (or during a shorter period of
time specified in this Agreement); (B) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year; (C) the reimbursement of an eligible
expense will be made no later than the last day of the calendar year following
the year in which the expense is incurred; and (D) the right to reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit.


18

--------------------------------------------------------------------------------

(iii)           Delay of Payments.  Notwithstanding any other provision of this
Agreement to the contrary, if Executive is considered a “specified employee” for
purposes of Section 409A of the Code (as determined in accordance with the
methodology established by the Company and its Affiliates as in effect on the
Termination Date), any payment that constitutes nonqualified deferred
compensation within the meaning of Section 409A of the Code that is otherwise
due to Executive under this Agreement during the six-month period immediately
following Executive’s separation from service on account of Executive’s
separation from service shall instead be paid, with Interest (based on the rate
in effect for the month in which the Executive’s separation from service
occurs), on the first business day of the seventh month following his separation
from service (the “Delayed Payment Date”), to the extent necessary to prevent
the imposition of tax penalties on Executive under Section 409A of the Code.  If
Executive dies during the postponement period, the amounts and entitlements
delayed on account of Section 409A of the Code shall be paid to the personal
representative of his estate on the first to occur of the Delayed Payment Date
or 30 calendar days after the date of Executive’s death.


(l)           Indemnification.  The Company shall indemnify Executive and hold
him harmless to the fullest extent permitted by law and under the charter and
bylaws of the Company (including the advancement of expenses) against, and with
respect to, any and all actions, suits, proceedings, claims, demands, judgments,
costs, expenses (including reasonable attorney fees), losses and damages
resulting from Executive’s good faith performance of his duties and obligations
with the Company and its Affiliates.


(m)         Federal Deposit Insurance Act.  Notwithstanding any provision of
this Agreement to the contrary, payments and benefits to Executive hereunder
shall be paid or provided, to the extent applicable, in compliance with Section
18(k) of the Federal Deposit Insurance Act, 12 U.S.C. Section 1828(k), and any
regulations promulgated thereunder.


19

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Executive has hereunto set Executive’s hand and, pursuant to
the authorization from the Board, the Company has caused this Agreement to be
executed in its name on its behalf, all as of the day and year first above
written.




DIME COMMUNITY BANCSHARES, INC.
   
     
By:
/s/ Kenneth J. Mahon  



Name:  Kenneth J. Mahon
   


Title: President and Chief Executive Officer
   

   
James Rizzo:
 


        /s/ James Rizzo  



[Signature Page]





--------------------------------------------------------------------------------